EXHIBIT 10.1
 
SINOHUB, INC.
NOTICE OF GRANT OF RESTRICTED STOCK AWARD
(For U.S. Participant)


The Participant has been granted an Restricted Stock Award (the “Award”) of
shares of Stock of SinoHub, Inc. pursuant to the SinoHub, Inc. 2008 Stock Plan,
as amended and restated (the “Plan”), as follows:

 
Participant:
     Employee ID:            
Date of Grant:
January 18, 2010
           
Number of Restricted Shares:
             
Vesting Commencement Date:
January 18, 2010                                    
       
Vested Shares:
 
Except as provided in the Restricted Stock Agreement and provided the
Participant’s Service has not terminated prior to the applicable date, the
number of Vested Shares (disregarding any resulting fractional share) as of any
date is determined by multiplying the Number of Restricted Shares by the “Vested
Percentage” determined as of such date as follows:
     
Vested Percentage
 
On December 31, 2010
 
100%

 
 
By their signatures below, the Company and the Participant agree that the Award
is governed by this Grant Notice and by the provisions of the Plan and the
Restricted Stock Agreement, both of which are attached to and made a part of
this document. The Participant acknowledges receipt of copies of the Plan and
the Restricted Stock Agreement, represents that the Participant has read and is
familiar with their provisions, and hereby accepts the Award subject to all of
their terms and conditions.
 

SINOHUB, INC.
 
 
_________________________________
PARTICIPANT
 
 
_________________________________
By:  Lei Xia
 
 
Its:  President
 
Date:  __________________
Address:      Address:                           
                                                                   
 
 
 
 
                                                               
 
 
 
 

 
ATTACHMENTS:
2008 Stock Plan, as amended to the Date of Grant; Restricted Stock Agreement
 
 
 

--------------------------------------------------------------------------------


 
THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.
 
SINOHUB, INC.
RESTRICTED STOCK AGREEMENT
 
(For U.S. Participant)
 
Sinohub, Inc. has granted to the Participant named in the Notice of Grant of
Award (the “Grant Notice”) to which this Restricted Stock Agreement (the
“Agreement”) is attached an Award (the “Award”) consisting of certain shares of
Stock (the “Shares”) subject to the terms and conditions set forth in the Grant
Notice and this Agreement. The Award has been granted pursuant and shall in all
respects be subject to the terms conditions of the Sinohub, Inc. 2008 Stock
Plan, as amended and restated (the “Plan”), the provisions of which are
incorporated herein by reference. By signing the Grant Notice, the Participant:
(a) acknowledges receipt of and represents that the Participant has read and is
familiar with the Grant Notice, this Agreement and the Plan, (b) accepts the
Award subject to all of the terms and conditions of the Grant Notice, this
Agreement and the Plan and (c) agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Grant Notice, this Agreement or the Plan.
 
1.      Definitions and Construction.
 
1.1            Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned in the Grant Notice or the Plan. Wherever used
herein, the following terms shall have their respective meanings set forth
below:
 
(a)           “Grant Date” means the effective Grant Date of the Award as set
forth in the Grant Notice.
 
(b)           “Total Number of Shares” means the total number of Shares subject
to the Award as set forth in the Grant Notice and as adjusted from time to time
pursuant to Section 4.3 of the Plan.
 
1.2            Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
 
2.              Administration.  All questions of interpretation concerning the
Grant Notice, this Agreement and the Plan shall be determined by the Committee.
All determinations by the Committee shall be final and binding upon all persons
having an interest in the Award as provided by the Plan.
 
3.             The Award.
 
3.1            Grant and Issuance of Shares. On the Grant Date, the Participant
shall acquire and the Company shall issue, subject to the provisions of this
Agreement, a number of Shares equal to the Total Number of Shares. As a
condition to the issuance of the Shares, the Participant shall execute and
deliver the Grant Notice to the Company, and, if required by the Company, an
Assignment Separate from Certificate duly endorsed (with date and number of
Shares blank) in the form provided by the Company.
 
3.2            No Monetary Payment Required. The Participant is not required to
make any monetary payment (other than applicable tax withholding, if any) as a
condition to receiving the Shares, the consideration for which shall be past
services actually rendered and/or future services to be rendered to a
Participating Company or for its benefit. Notwithstanding the foregoing, if
required by applicable state corporate law, the Participant shall furnish
consideration in the form of cash or past services rendered to a Participating
Company or for its benefit having a value not less than the par value of the
Shares issued pursuant to the Award.
 

--------------------------------------------------------------------------------


 
3.3            Beneficial Ownership of Shares; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
the Shares with the Company’s transfer agent, including any successor transfer
agent, to be held in book entry form during the term of the Escrow pursuant to
Section 7. Furthermore, the Participant hereby authorizes the Company, in its
sole discretion, to deposit, following the term of such Escrow, for the benefit
of the Participant with any broker with which the Participant has an account
relationship of which the Company has notice any or all Shares which are no
longer subject to such Escrow. Except as provided by the foregoing, a
certificate for the Shares shall be registered in the name of the Participant,
or, if applicable, in the names of the heirs of the Participant.
 
3.4            Issuance of Shares in Compliance with Law. The issuance of the
Shares shall be subject to compliance with all applicable requirements of
federal, state or foreign law with respect to such securities. No Shares shall
be issued hereunder if their issuance would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any Shares shall relieve the
Company of any liability in respect of the failure to issue such Shares as to
which such requisite authority shall not have been obtained. As a condition to
the issuance of the Shares, the Company may require the Participant to satisfy
any qualifications that may be necessary or appropriate, to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect thereto as may be requested by the Company.
 
4.              Vesting of Shares.
 
4.1            Normal Vesting. Except as provided in Section 4.2, the Shares
shall vest and become Vested Shares as provided in the Grant Notice. Except as
set forth in Section 4.2, no additional Shares will become Vested Shares
following the Participant’s termination of Service for any reason.
 
4.2            Acceleration of Vesting. Subject to Section 4.3, in the event of
a Change in Control, the vesting of the Shares shall be accelerated in full, and
the Total Number of Shares shall be deemed Vested Shares effective as of the
date of the Change in Control, provided that the Participant’s Service has not
terminated prior to such date. In addition, if the Participant’s Service is
terminated due to his or her death, Disability or termination by the Company
without Cause, the Total Number of Shares shall be deemed Vested Shares
effective as of the date of termination.
 
4.3            Federal Excise Tax Under Section 4999 of the Code.
 
(a)           Excess Parachute Payment. In the event that any acceleration of
vesting pursuant to this Agreement and any other payment or benefit received or
to be received by the Participant would subject the Participant to any excise
tax pursuant to Section 4999 of the Code due to the characterization of such
acceleration of vesting, payment or benefit as an excess parachute payment under
Section 280G of the Code, the Participant may elect, in his or her sole
discretion, to reduce the amount of any acceleration of vesting called for under
this Agreement in order to avoid such characterization.
 
(b)           Determination by Independent Accountants. To aid the Participant
in making any election called for under Section 4.3(a), upon the occurrence of
any event that might reasonably be anticipated to give rise to the acceleration
of vesting under Section 4.2 (an “Event”), the Company shall promptly request a
determination in writing by independent public accountants selected by the
Company (the “Accountants”). Unless the Company and the Participant otherwise
agree in writing, the Accountants shall determine and report to the Company and
the Participant within twenty (20) days of the date of the Event the amount of
such acceleration of vesting, payments and benefits which would produce the
greatest after-tax benefit to the Participant. For the purposes of such
determination, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determination. The Company shall bear all fees and expenses
the Accountants may reasonably charge in connection with their services
contemplated by this Section 4.3(b).
 
5.             Company Reacquisition Right.
 
5.1            Grant of Company Reacquisition Right.  In the event that (a) the
Participant’s Service terminates for any reason or no reason, with or without
cause, or (b) the Participant, the Participant’s legal representative, or other
holder of the Shares, attempts to sell, exchange, transfer, pledge, or otherwise
dispose of (other than pursuant to an Ownership Change Event), including,
without limitation, any transfer to a nominee or agent of the Participant, any
Shares which are not Vested Shares (“Unvested Shares”), the Company shall
automatically reacquire the Unvested Shares, and the Participant shall not be
entitled to any payment therefor (the “Company Reacquisition Right”).
 
2

--------------------------------------------------------------------------------


 
5.2            Ownership Change Event, Dividends, Distributions and Adjustments.
Upon the occurrence of an Ownership Change Event, a dividend or distribution to
the stockholders of the Company paid in Shares or other property, or any other
adjustment upon a change in the capital structure of the Company as described in
Section 4.3 of the Plan, any and all new, substituted or additional securities
or other property (other than regular, periodic dividends paid on Stock pursuant
to the Company’s dividend policy) to which the Participant is entitled by reason
of the Participant’s ownership of Unvested Shares shall be immediately subject
to the Company Reacquisition Right and included in the terms “Shares,” “Stock”
and “Unvested Shares” for all purposes of the Company Reacquisition Right with
the same force and effect as the Unvested Shares immediately prior to the
Ownership Change Event, dividend, distribution or adjustment, as the case may
be. For purposes of determining the number of Vested Shares following an
Ownership Change Event, dividend, distribution or adjustment, credited Service
shall include all Service with any corporation which is a Participating Company
at the time the Service is rendered, whether or not such corporation is a
Participating Company both before and after any such event.
 
6.             Tax Matters.
 
6.1            Tax Withholding.
 
(a)           In General. At the time the Grant Notice is executed, or at any
time thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, including, without limitation,
obligations arising upon (a) the transfer of Shares to the Participant, (b) the
lapsing of any restriction with respect to any Shares, (c) the filing of an
election to recognize tax liability, or (d) the transfer by the Participant of
any Shares. The Company shall have no obligation to deliver the Shares or to
release any Shares from the Escrow established pursuant to Section 7 until the
tax withholding obligations of the Participating Company have been satisfied by
the Participant.
 
(b)           Assignment of Sale Proceeds; Payment of Tax Withholding by Check.
Subject to compliance with applicable law and any insider trading policy of the
Company, the Company may permit the Participant to satisfy the Participating
Company’s tax withholding obligations in accordance with procedures established
by the Company providing for either (i) delivery by the Participant to the
Company or a broker approved by the Company of properly executed instructions,
in a form approved by the Company, providing for the assignment to the Company
of the proceeds of a sale with respect to some or all of the Vested Shares, or
(ii) payment by check. The Participant shall deliver written notice of any such
permitted election to the Company on a form specified by the Company for this
purpose at least thirty (30) days (or such other period established by the
Company) prior to the date on which the Company’s tax withholding obligation
arises (the “Withholding Date”). If the Participant elects payment by check, the
Participant agrees to deliver a check for the full amount of the required tax
withholding to the applicable Participating Company on or before the third
business day following the Withholding Date. If the Participant elects payment
by check but fails to make such payment as required by the preceding sentence,
the Company is hereby authorized, at its discretion, to satisfy the tax
withholding obligations through any means authorized by this Section 6.1,
including by directing a sale for the account of the Participant of some or all
of the Vested Shares from which the required taxes shall be withheld, by
withholding from payroll and any other amounts payable to the Participant or by
withholding shares in accordance with Section 6.1(c).
 
(c)           Withholding in Shares. The Company may require the Participant to
satisfy all or any portion of a Participating Company’s tax withholding
obligations by deducting a number of whole, Vested Shares otherwise deliverable
to the Participant or by the Participant’s tender to the Company of a number of
whole, Vested Shares or Vested Shares acquired otherwise than pursuant to this
Agreement having, in any such case, a fair market value, as determined by the
Company as of the date on which the tax withholding obligations arise, not in
excess of the amount of such tax withholding obligations determined by the
applicable minimum statutory withholding rates.
 
3

--------------------------------------------------------------------------------


 
6.2            Election Under Section 83(b) of the Code.
 
(a)           The Participant understands that Section 83 of the Code taxes as
ordinary income the difference between the amount paid for the Shares, if
anything, and the fair market value of the Shares as of the date on which the
Shares are “substantially vested,” within the meaning of Section 83. In this
context, “substantially vested” means that the right of the Company to reacquire
the Shares pursuant to the Company Reacquisition Right has lapsed. The
Participant understands that he or she may elect to have his or her taxable
income determined at the time he or she acquires the Shares rather than when and
as the Company Reacquisition Right lapses by filing an election under Section
83(b) of the Code with the Internal Revenue Service no later than thirty (30)
days after the date of acquisition of the Shares. The Participant understands
that failure to make a timely filing under Section 83(b) will result in his or
her recognition of ordinary income, as the Company Reacquisition Right lapses,
on the difference between the purchase price, if anything, and the fair market
value of the Shares at the time such restrictions lapse. The Participant further
understands, however, that if Shares with respect to which an election under
Section 83(b) has been made are forfeited to the Company pursuant to its Company
Reacquisition Right, such forfeiture will be treated as a sale on which there is
realized a loss equal to the excess (if any) of the amount paid (if any) by the
Participant for the forfeited Shares over the amount realized (if any) upon
their forfeiture. If the Participant has paid nothing for the forfeited Shares
and has received no payment upon their forfeiture, the Participant understands
that he or she will be unable to recognize any loss on the forfeiture of the
Shares even though the Participant incurred a tax liability by making an
election under Section 83(b).
 
(b)           The Participant understands that he or she should consult with his
or her tax advisor regarding the advisability of filing with the Internal
Revenue Service an election under Section 83(b) of the Code, which must be filed
no later than thirty (30) days after the date of the acquisition of the Shares
pursuant to this Agreement. Failure to file an election under Section 83(b), if
appropriate, may result in adverse tax consequences to the Participant. The
Participant acknowledges that he or she has been advised to consult with a tax
advisor regarding the tax consequences to the Participant of the acquisition of
Shares hereunder. ANY ELECTION UNDER SECTION 83(b) THE PARTICIPANT WISHES TO
MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON WHICH THE PARTICIPANT
ACQUIRES THE SHARES. THIS TIME PERIOD CANNOT BE EXTENDED. THE PARTICIPANT
ACKNOWLEDGES THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS THE PARTICIPANT’S
SOLE RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS
REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER BEHALF.
 
(c)           The Participant will notify the Company in writing within 30 days
if the Participant files an election pursuant to Section 83(b) of the Code. The
Company intends, in the event it does not receive from the Participant evidence
of such filing, to claim a tax deduction for any amount which would otherwise be
taxable to the Participant in the absence of such an election.
 
6.3            Tax Gross-Up. The Company shall make a cash payment sufficient to
pay the income taxes payable by the Participant with respect to the Shares and
income taxes payable on such cash payment assuming a value per share
of  $3.87.  Such payments shall be made in a lump sum after January 1, 2011, but
not later than January 31, 2011.
 
7.             Escrow.
 
7.1            Appointment of Agent. To ensure that Shares subject to the
Company Reacquisition Right will be available for reacquisition, the Participant
and the Company hereby appoint the Secretary of the Company, or any other person
designated by the Company, as their agent and as attorney-in-fact for the
Participant (the “Agent”) to hold any and all Unvested Shares and to sell,
assign and transfer to the Company any such Unvested Shares reacquired by the
Company pursuant to the Company Reacquisition Right. The Participant understands
that appointment of the Agent is a material inducement to make this Agreement
and that such appointment is coupled with an interest and is irrevocable. The
Agent shall not be personally liable for any act the Agent may do or omit to do
hereunder as escrow agent, agent for the Company, or attorney in fact for the
Participant while acting in good faith and in the exercise of the Agent’s own
good judgment, and any act done or omitted by the Agent pursuant to the advice
of the Agent’s own attorneys shall be conclusive evidence of such good faith.
The Agent may rely upon any letter, notice or other document executed by any
signature purporting to be genuine and may resign at any time.
 
4

--------------------------------------------------------------------------------


 
7.2            Establishment of Escrow. The Participant authorizes the Company
to deposit the Unvested Shares with the Company’s transfer agent to be held in
book entry form, as provided in Section 3.3, and the Participant agrees to
deliver to and deposit with the Agent each certificate, if any, evidencing the
Shares and, if required by the Company, an Assignment Separate from Certificate
with respect to such book entry shares and each such certificate duly endorsed
(with date and number of Shares blank) in the form attached to this Agreement,
to be held by the Agent under the terms and conditions of this Section 7 (the
“Escrow”). Upon the occurrence of an Ownership Change Event, a dividend or
distribution to the stockholders of the Company paid in Shares or other property
(other than regular, periodic dividends paid on Stock pursuant to the Company’s
dividend policy), or any other adjustment upon a change in the capital structure
of the Company, as described in Section 4.3 of the Plan, in the character or
amount of any outstanding stock of the corporation the stock of which is subject
to the provisions of this Agreement, any and all new, substituted or additional
securities or other property to which the Participant is entitled by reason of
his or her ownership of the Shares that remain, following such Ownership Change
Event, dividend, distribution or change described in Section 4.3 of the Plan,
subject to the Company Reacquisition Right shall be immediately subject to the
Escrow to the same extent as the Shares immediately before such event. The
Company shall bear the expenses of the Escrow.
 
7.3            Delivery of Shares to Participant. The Escrow shall continue with
respect to any Shares for so long as such Shares remain subject to the Company
Reacquisition Right. Upon termination of the Company Reacquisition Right with
respect to Shares, the Company shall so notify the Agent and direct the Agent to
deliver such number of Shares to the Participant in accordance with Section 18.6
of the Plan. As soon as practicable after receipt of such notice, the Agent
shall cause to be delivered to the Participant the Shares specified by such
notice, and the Escrow shall terminate with respect to such Shares.
 
8.             Legends.
 
The Company may at any time place legends referencing the Company Reacquisition
Right and any applicable federal, state or foreign securities law restrictions
on all certificates representing the Shares. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing the Shares in the possession of the Participant in order to carry
out the provisions of this Section. Unless otherwise specified by the Company,
legends placed on such certificates may include, but shall not be limited to,
the following:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”
 
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER
THE ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY SATISFACTORY
TO THE COMPANY, STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.”
 
9.             Restrictions on Transfers of Shares.
 
No Shares may be sold, exchanged, transferred, assigned, pledged, hypothecated
or otherwise disposed of, including by operation of law, in any manner which
violates any of the provisions of this Agreement and, except pursuant to an
Ownership Change Event, until the date on which such Shares become Vested
Shares, and any such attempted disposition shall be void. The Company shall not
be required (a) to transfer on its books any Shares which will have been
transferred in violation of any of the provisions set forth in this Agreement or
(b) to treat as owner of such Shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such Shares will have been
so transferred. In order to enforce its rights under this Section, the Company
shall be authorized to give a stop transfer instruction with respect to the
Shares to the Company’s transfer agent.
 
10.           Rights as a Stockholder.
 
The Participant shall have no rights as a stockholder with respect to any Shares
subject to the Award until the date of the issuance of a certificate for such
Shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). No adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the date such certificate is issued, except as provided in Section 4.3 of the
Plan. Subject the provisions of this Agreement, the Participant shall exercise
all rights and privileges of a stockholder of the Company with respect to Shares
deposited in the Escrow pursuant to Section 7.
 
5

--------------------------------------------------------------------------------


 
11.           Rights As Employee, Consultant or Board Member.
 
If the Participant is an Employee, the Participant understands and acknowledges
that, except as otherwise provided in a separate, written employment agreement
between a Participating Company and the Participant, the Participant’s
employment is “at will” and is for no specified term. Nothing in this Agreement
shall confer upon the Participant any right to continue in the Service of a
Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.
 
12.           Representations and Warranties.
 
In connection with the grant of Restricted Stock (collectively, the
“Securities”), the Participant hereby agrees, represents and warrants as
follows:
 
12.1          Investment Intent. The Participant is acquiring the Securities
solely for the Participant’s own account for investment and not with a view to
or for sale in connection with any distribution of the Securities or any portion
thereof and not with any present intention of selling, offering to sell or
otherwise disposing of or distributing the Securities or any portion thereof in
any transaction other than a transaction exempt from registration under the
Securities Act. The Participant further represents that the entire legal and
beneficial interest of the Securities is being acquired, and will be held, for
the account of the Participant only and neither in whole nor in part for any
other person.
 
12.2          Absence of Solicitation. The Participant was not presented with or
solicited by any form of general solicitation or general advertising, including,
but not limited to, any advertisement, article, notice, or other communication
published in any newspaper, magazine, or similar media, or broadcast over
television, radio or similar communications media, or presented at any seminar
or meeting whose attendees have been invited by any general solicitation or
general advertising.
 
12.3          Residence. The Participant’s principal residence is located at the
address indicated beneath the Participant’s signature on the Grant Notice.
 
12.4          Information Concerning the Company. The Participant is aware of
the Company’s business affairs and financial condition and has acquired
sufficient information about the Company to reach an informed and knowledgeable
decision to acquire the Securities. The Participant further represents and
warrants that the Participant has discussed the Company and its plans,
operations and financial condition with its officers, has received all such
information as the Participant deems necessary and appropriate to enable the
Participant to evaluate the financial risk inherent in acquiring the Securities
and has received satisfactory and complete information concerning the business
and financial condition of the Company in response to all inquiries in respect
thereof.
 
12.5          Economic Risk. The Participant realizes that his acquisition of
the Securities will be a highly speculative investment and that the Participant
is able, without impairing his or her financial condition, to hold the
Securities for an indefinite period of time and to suffer a complete loss on the
Participant’s investment.
 
12.6          Capacity to Protect Interests. The Participant has (i) a
preexisting personal or business relationship with the Company or any of its
Officers, directors, or controlling persons, consisting of personal or business
contacts of a nature and duration to enable the Participant to be aware of the
character, business acumen and general business and financial circumstances of
the person with whom such relationship exists, or (ii) such knowledge and
experience in financial and business matters as to make the Participant capable
of evaluating the merits and risks of an investment in the Securities and to
protect the Participant’s own interests in the transaction, or (iii) both such
relationship and such knowledge and experience.
 
12.7          Restricted Securities. The Participant understands and
acknowledges that:
 
(a)           The issuance of the Securities to the Participant has not been
registered under the Securities Act, and the Securities must be held
indefinitely unless a transfer of the Securities is subsequently registered
under the Securities Act or an exemption from such registration is available,
and that the Company is under no obligation to register the Securities;
 
6

--------------------------------------------------------------------------------


 
(b)           The Company will make a notation in its records of the
aforementioned restrictions on transfer and legends.
 
12.8          Disposition Under Rule 144. The Participant understands that any
Shares acquired pursuant to this Agreement will be restricted securities within
the meaning of Rule 144 promulgated under the Securities Act; that the exemption
from registration under Rule 144 will not be available in any event for at least
one year from the date of acquisition of the Shares, and even then will not be
available unless (a) a public trading market then exists for the Common Stock of
the Company, (b) adequate information concerning the Company is then available
to the public, and (c) other terms and conditions of Rule 144 are complied with;
and that any sale of the Shares may be made only in limited amounts in
accordance with such terms and conditions. There can be no assurance that the
requirements of Rule 144 will be met, or that the Shares will ever be salable.
 
12.9          Further Limitations on Disposition. Without in any way limiting
the Participant’s representations and warranties set forth above, the
Participant further agrees that the Participant will in no event make any
disposition of all or any portion of any Shares which the Participant acquires
pursuant to this Agreement unless:
 
(a)           There is then in effect a Registration Statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with said Registration Statement; or
 
(b)           The Participant will have notified the Company of the proposed
disposition and furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, and either:
 
(i)           The Participant will have furnished the Company with an opinion of
the Participant’s own counsel to the effect that such disposition will not
require registration of such Shares under the Securities Act, and such opinion
of the Participant’s counsel will have been concurred in by counsel for the
Company and the Company will have advised the Participant of such concurrence;
or
 
(ii)          The disposition is made in compliance with Rule 144 or Rule 701
after the Participant has furnished the Company such detailed statement and
after the Company has had a reasonable opportunity to discuss the matter with
the Participant.
 
13.           Miscellaneous Provisions.
 
13.1          Termination or Amendment. The Committee may terminate or amend the
Plan or this Agreement at any time; provided, however, that no such termination
or amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with any applicable present or future law, regulation or
rule.  No amendment or addition to this Agreement shall be effective unless in
writing.
 
13.2          Further Instruments.  The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.
 
13.3          Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
 
13.4          Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.
 
7

--------------------------------------------------------------------------------


 
(a)           Description of Electronic Delivery. The Plan documents, which may
include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, and any reports of the Company provided generally to the Company’s
stockholders, may be delivered to the Participant electronically. In addition,
the parties may deliver electronically any notices called for in connection with
the Escrow and the Participant may deliver electronically the Grant Notice to
the Company or to such third party involved in administering the Plan as the
Company may designate from time to time. Such means of electronic delivery may
include but do not necessarily include the delivery of a link to a Company
intranet or the Internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company.
 
(b)           Consent to Electronic Delivery. The Participant acknowledges that
the Participant has read Section 13.4(a) of this Agreement and consents to the
electronic delivery of the Plan documents, the Grant Notice and notices in
connection with the Escrow, as described in Section 13.4(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 13.4(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 13.4(a).
 
13.5          Integrated Agreement. The Grant Notice, this Agreement and the
Plan, together with any employment, service or other agreement between the
Participant and a Participating Company referring to the Award, shall constitute
the entire understanding and agreement of the Participant and the Participating
Company Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Grant Notice, this Agreement and the Plan shall survive any settlement of
the Award and shall remain in full force and effect.
 
13.6          Applicable Law. This Agreement shall be governed by the laws of
the State of Delaware as such laws are applied to agreements between Delaware
residents entered into and to be performed entirely within the State of
Delaware.
 
13.7          Counterparts. The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 